DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 7, the recitation “wherein said bag comprises second welding lines”.  The claim should read as “wherein the bag comprises said second welding lines” since it is clear that is referring to the previously welding lines in line 4 of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “a pair of inclined second welding lines” is indefinite because it is unclear if applicant is referring to the same or different “second welding lines” previously recited in claim 1.  For purposes of examination, the second welding lines of claim 7 will be considered as the same second welding lines recited in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bottini (2,639,582) in view of Olsson (WO 02/26567).


    PNG
    media_image1.png
    716
    464
    media_image1.png
    Greyscale

Claim 1
Bottini discloses a package for dairy products, in particular solid or semi-solid dairy products, comprising a bag (1) provided with at least one pair of lateral walls (3) reciprocally joined by means of first welding lines (5) and second welding lines (6), and at least one bottom wall (2), so as to define one housing compartment (defined by area within walls 2 and 3) (see figure 1 and page 1 lines 9-23); and at least one dairy product/grated cheese housed in said compartment defined inside said bag, said wherein said bag comprises the second welding lines made in correspondence with top parts of the bag and positioned on opposite sides of said bottom wall (see figure above), said second welding lines being disposed diagonally with respect to said first welding lines and with respect to the bottom wall and configured and oriented so as to progressively narrow said housing compartment toward said bottom wall of the bag (see figure 1), said dairy product comprising at least a central support zone (defined by center portion of the product disposed in the center and bottom area of the bag) on said bottom wall, and said bag comprising lateral support zones defined by at least said opposite top parts (see figure above), wherein said second welding lines are made in welding directions that intersect the bottom wall of the package and provide ideal extension lines that cross at a point positioned externally to the bottom wall of the package, and wherein said bottom wall of the package is made in a single piece with the lateral walls.  Bottini discloses the bag is made from a flexible single-ply material with side edges heat sealable to obtain successive folding and sealing (see page 1 lines 13-17).  Bottini does not disclose the bottom wall being recessed toward the inside of the package, so that at least one folding line is created therein.  Bottini does not explicitly disclose the central support zone defined by a rounded surface, such as a circular, oval, elliptical surface.  However, Olsson discloses a package for dairy products comprising a bottom panel (300) being recessed toward the inside and defining a folding line (340) dividing the bottom panel (see figure 2 and page 6 lines 9-13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom wall of Bottini being recess toward the inside of the package by the inclusion of a folding line as taught by Olsson for easy folding and collapsing the bag in a flat condition for successive folding and stacking of multiple bags.  Regarding the limitation of a rounded surface for the central support zone, Olsson discloses the central support zone from bottom (28) of the dairy product is defined by a rounded surface, such as a circular, oval, elliptical (see figure 1). Figure 1 from Olsson shows the surface pointed by reference numeral 28 being rounded, while other portions of the bag, such as wall (21) has a rounded surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom wall of the package of Bottini being rounded in the central support zone for providing good stability in the center bottom portion of the package/bag, therefore providing stability and a good self-standing to the package/bag.
Claim 7
Bottini further discloses the second welding lines comprises a pair of inclined 
welding lines that are specular with respect to a longitudinal center line axis of the package (see figure 1).
Claim 8
Bottini appears to disclose the angle of inclination of said inclined second welding lines between 15° and 60°.  From the argument the angle is not between 15° and 60°, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the welding lines having any inclination/angle since it is a matter of design choice the inclination and/or angle of the second welding lines in the package/bag.  Please note that applicant specification, page 10 lines 20-21, does not disclose any criticality for the angle of the second welding lines.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bottini (2,639,582) in view of Olsson (WO 02/26567) as applied to claim 1 above, and further in view of Barker (GB 2,298,850).
Bottini discloses the dairy product is grated cheese (see page 1 lines 9-11 and 20-23).  Bottini does not disclose the dairy product is a ball of stretched curd cheese, such as mozzarella cheese immersed in a preserving liquid.  However, Barker discloses a package including a foodstuffs such as a dairy product comprising solid food such as mozzarella cheese packed in water (see page 1 lines 6-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Bottini having mozzarella cheese packed in water as taught by Barker as an alternative type of a dairy product disposed within the package/bag, and since it is recognize to have mozzarella cheese packed in water within a package/bag is known and common in the art.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7 and 8 have been considered but are moot in view of a new ground of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736